Changes Come to the HIT Board HIT’s Lesyllee White, 2nd from right, joined newly elected AFL-CIO executive officers at the AFL-CIO Convention: Arlene Holt Baker (left), Richard Trumka, and Liz Shuler (right). A new Secretary-Treasurer at the AFL-CIO and the recent appointment of HIT Chairman Richard Ravitch as Lieutenant Governor of New York have brought change to the HIT Board of Trustees. At the annual HIT participants meeting on November 24, 2009, HIT participants elected AFL-CIO President Emeritus John Sweeney to be the HIT’s Chairman, while former Chairman Richard Ravitch will continue to serve as a Trustee. Liz Shuler, the AFL-CIO’s new Secretary- Treasurer, was elected to join the HIT Board as a Trustee. More on page 5. O’MALLEY TO HEAD HIT VETERANS INITIATIVE The HIT has asked housing expert and Vietnam veteran Thomas J. O’Malley to serve as the Director of a new Veterans Housing Initiative. O’Malley will lead HIT efforts to expand housing opportunities for America’s veterans, including the estimated 300,000 who have been homeless in the past year. “We’re pleased to have someone with Tom’s experience become our ‘housing czar’ for our nation’s veterans,” said HIT CEO Steve Coyle. “I’m confident that he will make a difference in the lives of the men and women who have fought valiantly for our nation in time of need.” (continued, page 6) FINANCING FOR TWIN CITIES SENIOR CO-OP Union construction workers are starting work on a new cooperative residence for seniors near Minneapolis with $17.6 million in project financing from the HIT.
